Winslow, J.
We regard this as an action on contract. The contract relied on is the implied one to pay the reasonable value of the use of the cars during the time which they were held by defendants in excess of the time which, by their contract of carriage, they were entitled to hold them. We think the schedules attached may be fairly called “ac*363counts.” The particularity with which they are stated indicates that each item was put down at the time it occurred. They appear to be, in fact, two long series of charges for the reasonable value of the use of the cars which were detained by the defendants longer than they agreed to detain them. It is true that the charges are unliquidated, but so are the items of a bill for goods sold at various times on a quantum valebant. The trial of such a case as the present before a jury would be wellnigh impossible. We express no opinion on the general question of the right of a railway company to recover demurrage charges.
By the Court. — ■ Order affirmed.